Case 0:19-cr-60200-FAM Document 136 Entered on FLSD Docket 01/05/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-60200-CR-FAM-1


  UNITED STATES OF AMERICA

         Plaintiff,

  v.

  ALI AHMED,

        Defendant.
  _________________________________/

       PRELIMINARY OBJECTIONS TO THE PRESENTENCE REPORT

         Defendant Ali Ahmed, through undersigned counsel, respectfully submits objections to the

  presentence investigation report (“Report”) and states:

  I.     Guidelines Calculation Objections

         Defendant Ahmed objects to the statements of bases for guideline application in paragraphs

  12 to 55 of the Report describing offense conduct, acceptance of responsibility and obstructive

  conduct.

  a.     Adjustment for Role in the Offense Pursuant to § 3B1.1(a)

         A three-level aggravating role adjustment, rather than a four-level adjustment, is

  appropriate for Mr. Ahmed. Mr. Ahmed was not an organizer or leader of the companies at issue

  in this case, as alleged in the Report at paragraph 44; he was a manager. The Chief Executive

  Officer (“CEO”) was the leader. Mr. Ahmed was not the CEO of any of the companies that

  submitted insurance claims in this case. Mr. Ahmed never submitted or oversaw the submission

  of claims for reimbursement with insurance companies. Instead, Mr. Ahmed oversaw and managed


                                                  1
Case 0:19-cr-60200-FAM Document 136 Entered on FLSD Docket 01/05/2020 Page 2 of 5



  the day-to-day operations at the facility. The CEO, the leader, would only come to the facility

  approximately two days a week from out of town to check on the businesses and make sure Mr.

  Ahmed was properly managing the companies. The CEO would also meet with employees

  personally when he was in town to review their work and make sure they were performing their

  duties.

            Mr. Ahmed worked at the facility five days a week managing the operations, on hand to

  handle any issues that would arise throughout the week. Sebastian Ahmed, not Ali Ahmed, was

  the CEO of all three relevant companies. Sebastian Ahmed was the leader, but he neither worked

  at the facilities every day nor managed the daily operations. Instead, Sebastian Ahmed would only

  come to the facility approximately two days per week so that he could check in on the companies

  he led as CEO. Sebastian Ahmed oversaw the employees and the clinical director as well as the

  submission of reimbursement claims filed with insurance companies. Ali Ahmed had no oversight

  of the clinical director and no involvement with any such responsibilities; his duties were

  managerial. Accordingly, a three-level aggravating role adjustment is appropriate.

  b.        Adjustment for Acceptance of Responsibility Pursuant to § 3E1.1

            Mr. Ahmed has accepted responsibility for his actions in this case and has engaged in no

  obstructive conduct for which that would change, as alleged in the Report at paragraph 12. Mr.

  Ahmed never hid from the Office of Probation (“Probation”) that he was issued a United States

  passport (“passport”) in 2011 or that he traveled internationally with that passport. Mr. Ahmed

  was issued both a passport ID card (#C04533402) and booklet (#481698914) in 2011. Mr. Ahmed

  disclosed to Probation that he traveled to Pakistan in 2015, a trip he took using that passport

  booklet. The passport ID card was surrendered by the defendant’s previous attorney on July 24,



                                                   2
Case 0:19-cr-60200-FAM Document 136 Entered on FLSD Docket 01/05/2020 Page 3 of 5



  2019.1 Mr. Ahmed did not surrender the passport booklet because it is lost. Because Mr. Ahmed

  could not find the 2011 passport booklet, all he was able to surrender was the 2011 passport ID

  card.

          Mr. Ahmed only traveled outside the country one time after receiving the 2011 passport,

  though he did book two international trips. The first international trip was the 2015 flight to

  Pakistan, on which he went. But the second trip, a July 28, 2018, flight to the Bahamas, had to be

  cancelled because Mr. Ahmed lost his 2011 passport booklet. A July 28, 2018, e-mail from Silver

  Airways to Mr. Ahmed confirming the cancellation of the flight to the Bahamas was provided to

  Probation on December 23, 2019, by undersigned counsel.

          Consequently, Mr. Ahmed never left the country in 2018. The defendant left the country

  only one time in the last 10 years. The defendant was not engaging in any obstructive conduct

  when he only disclosed the 2015 international trip. That Probation believes Mr. Ahmed left the

  country on July 28, 2018, appears to be the result of a misunderstanding. While a 2018

  international flight was booked by Mr. Ahmed, the defendant was not on the flight because Mr.

  Ahmed cancelled the trip. This misunderstanding does not and should not affect the genuineness

  of Mr. Ahmed’s acceptance of responsibility in this case.

  c.      Adjustment for Obstruction of Justice Pursuant to § 3C1.1, Comment. (n.4)(H)

          Mr. Ahmed never provided materially false information to a probation officer in respect to

  a presentence or other investigation for the court, as alleged in the Report at paragraph 52. The

  defendant did not obstruct or impede the administration of justice. Mr. Ahmed did not leave the

  country in 2018 and fail to disclose it to Probation, he simply did not leave the country. Probation



  1
    On August 29, 2019, Mr. Ahmed also surrendered an expired United States passport (#047806049) that was
  previously reported lost in 2011 but was subsequently found.
                                                        3
Case 0:19-cr-60200-FAM Document 136 Entered on FLSD Docket 01/05/2020 Page 4 of 5



  did not know the July 28, 2018, trip had been cancelled, confirmation of which has since been

  provided to Probation. There should be no adjustment for obstruction of justice.

                                             Conclusion

         Depending upon the court’s resolution of these preliminary objections to the proposed

  guideline computations, Defendant may have additional objections.



                                                      Respectfully submitted,

                                                      THE HORENSTEIN FIRM, P.A.
                                                      40 NW 3rd St.
                                                      PH1
                                                      Miami, Florida 33128
                                                      (786) 444 – 2723

                                                 By: /s/ Bradley Horenstein
                                                     BRADLEY HORENSTEIN, ESQ.
                                                     brad@thehorensteinfirm.com
                                                     Florida Bar No. 0096000




                                                  4
Case 0:19-cr-60200-FAM Document 136 Entered on FLSD Docket 01/05/2020 Page 5 of 5



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 5, 2020, the foregoing document was electronically
  filed with the Clerk of the Court using CM/ECF.

                                                    By:    /s/ Bradley Horenstein
                                                           BRADLEY HORENSTEIN, ESQ.
                                                           Florida Bar No. 0096000




                                               5
